Judgment and order affirmed, with costs. All concur, except Crosby, P. J., and Taylor, J., who dissent and vote for reversal on the law and for dis*1055missal of the complaint on the ground that no negligence of the appellant is shown and that the sole cause of the accident was the negligence of the driver of the car in which the plaintiffs were riding. (The judgment is for plaintiff in a negligence action. The order denies a motion for a new trial.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCum, JJ.